Perlin, C. J. Claimant, Frank Hubbard Electric Co., A Corporation, seeks recovery of $283.00 as the balance remaining due on a contract for electrical work at the Litchfield Armory Building, Litchfield, Illinois. The parties have stipulated in effect as follows: “Claimant, on June 22, 1961, submitted a firm bid in the amount of $725.00 for electrical work on the Litchfield Armory Building; “The acting supervising architect for respondent accepted said bid by letter, dated June 30, 1961; “Claimant completed the work in accordance with the plans and specifications, and, on November 27, 1961, made an application for a certificate of payment for the final payment of $225.00; “Claimant received a letter, dated May 17, 1962, from the acting supervising architect for respondent stating that the funds necessary to pay claimant were no longer available, and that it would be necessary to file a claim with the Court of Claims; “That, upon request of the acting supervising architect, claimant did an additional $58.00 worth of work on said Litchfield Armory, not called for in the original contract between the parties; “That there is now due and owing to claimant by respondent the amount of $283.00." It appears from the record that the appropriation for the project lapsed June 30, 1961, and the project was not completed until September 15, 1962. The only reason for non-payment of this claim by respondent was the lapsing of the appropriation. At the time that the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of this claim. There being no question of law or fact in controversy, as reflected by the stipulation of the parties hereto, an award is hereby made to claimant in the sum of $283.00.